MCDONALD, J., with whom BERDON, J., joins,
dissenting. I would uphold the Appellate Court’s decision that: (1) the trial court was required to find, by clear and convincing evidence, that the department of children and families (department) had made reasonable efforts to reunify the respondent mother, Ann F., and her children, Eden and Joann, before terminating Ann F.’s parental rights; and (2) the trial court’s determination that such efforts were made was clearly erroneous. I also disagree with part II of the majority opinion, regarding whether Ann F. had rehabilitated herself, and whether the termination of her parental rights with respect to Eden was in Eden’s best interest. Accordingly, I dissent.
*711I
The Appellate Court held that, prior to terminating Ann F.’s parental rights, the trial court was required to find, by clear and convincing evidence, that the department had made reasonable efforts to reunify Ann F. with both of her children, Eden and Joann. See In re Eden F., 48 Conn. App. 290, 310-11, 710 A.2d 771 (1998). The trial court had made findings regarding the department’s efforts to reunify the family, but the Appellate Court concluded that the findings were not supported by clear and convincing evidence in the record. Id., 322. The Appellate Court found that the department had failed to implement properly a plan to reunify Ann F. with Eden; id., 317-19; and that the department had made no efforts at all to reunify Ann F. with Joann. Id., 319-20.
The majority reverses the Appellate Court judgment, holding that the petitioner, the commissioner of children and families (commissioner), was not required to prove, by clear and convincing evidence, that the department had made reasonable efforts to reunify Ann F. and her children. The majority holds, instead, that a trial court may terminate parental rights if it determines, by clear and convincing evidence, that the termination is in the child’s best interest, after considering the seven factors delineated in General Statutes (Rev. to 1995) § 17a-112 (d).1 I disagree.
*712The termination of a parent’s legal rights is “the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and his or her parent. It is, accordingly, a most serious and sensitive judicial action. Anonymous v. Norton, 168 Conn. 421, 430, 362 A.2d 532, cert. denied, 423 U.S. 935, 96 S. Ct. 294,46 L. Ed. 2d 268 (1975).” (Internal quotation marks omitted.) In re Baby Girl B., 224 Conn. 263, 279, 618 A.2d 1 (1992). The United States Supreme Court has recognized that “a natural parent’s desire for and right to the companionship, care, custody, and management of his or her children is an interest far more precious than any property right.” (Internal quotation marks omitted.) Santosky v. Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). “If the State prevails, it will have worked a unique kind of deprivation. ... A parent’s interest in the accuracy and justice of the decision to terminate his or her parental status is, therefore, a commanding one.” (Internal quotation marks omitted.) Id., 759. For these reasons, the United States Supreme Court held that “[b]efore a State may sever completely and irrevocably the rights of parents in their natural child, due process requires that the State support its allegations by at least clear and convincing evidence.” Id., 747-48. The clear and convincing standard is “necessary to preserve fundamental fairness in a variety of government-initiated proceedings that threaten the individual involved with a significant deprivation of liberty . . . .” (Internal quotation marks omitted.) Id., 756.
I read Santosky to require the department to establish, by at least clear and convincing evidence, the conditions for the termination of parental rights. Under the revision of § 17a-112 (d) (2) in effect at the time of trial, the court was required to consider and make written findings regarding whether the department had made *713reasonable efforts to reunite the family before terminating Ann F.’s parental rights.2 I would find that the department was required to make such reasonable efforts as a condition of terminating parental rights and that the commissioner was required to prove, by clear and convincing evidence, that those efforts were made. The statute’s requirement that the court consider and make written findings regarding such reasonable efforts supports this conclusion. Any civilized and common sense reading of the requirements to forever cut off a parent’s relationship with a child dictates this conclusion.
Be there any question, the legislature, in enacting Public Acts 1995, No. 95-238, § 3,3 made clear that such a finding was required for the termination of parental rights. This amendment to § 17a-112 became effective before the trial in this case. Because the amendment was labeled procedural in the legislative history; see 38 H.R. Proc., Pt. 10, 1995 Sess., p. 3736, remarks of Representative Richard D. Tulisano; and referred to as one that “clarifies” the statute; 38 H.R. Proc., Pt. 17, 1995 Sess., p. 6126, remarks of Representatives John W. Thompson and Tulisano; the amendment should have applied to Ann F.’s termination proceedings. See Miano v. Thorne, 218 Conn. 170, 175, 588 A.2d 189 (1991).
*714Moreover, the federal Adoption Assistance and Child Welfare Act of 1980 (federal act), 42 U.S.C. § 670 et seq., requires the state to facilitate the reunification of the family in order to qualify for federal funding.4 The use of the federal spending power as a “carrot” or “stick” to force state action repeatedly has been recognized in United States Supreme Court decisions. See, e.g., South Dakota v. Dole, 483 U.S. 203, 208-209, 107 S. Ct. 2793,97 L. Ed. 2d 171 (1987). The majority accepts the commissioner’s argument that the federal act is “an appropriations act.” In truth, the department, for years, has complied with the federal act. The department has submitted a plan providing for such efforts, which was approved by the secretary of health and human services, and has accepted the federal funds.5 Moreover, the department’s policy manual, which was in effect in 1995 when the petitions to terminate Ann F.’s parental rights were filed, provides that “[the department] requires that ‘reasonable efforts’ be made in every case to prevent unnecessary placement or return the child to the family, *715as required by federal law.” (Emphasis added.) Department of Children and Families Policy Manual (November, 1994) § 46-3-6, p. 1 (Policy Manual).6 It is difficult, to say the least, to reconcile the department’s determination in the policy manual that federal law requires reasonable efforts and the department’s receipt of federal funds — based on compliance with the federal act— with the commissioner’s argument in this court.
Finally, I cannot imagine that the citizens of this state, or those of the United States, would countenance the termination of parental rights without a requirement of reasonable efforts on the part of a state agency to attempt to reunify a mother with her daughters. Such a requirement, I believe, is expressed both in the federal and state constitutions and required in a decent society concerned with a mother’s most fundamental right to her children. In this case, Ann F., although mentally impaired, loves and wants her children, and she deserves the protection of due process before her rights to her daughters are severed permanently.
*716Because the majority concludes that the trial court was not required to find, by clear and convincing evidence, that the department had made reasonable efforts to reunify the family, it does not review the trial court’s conclusion to that effect. I would affirm the Appellate Court’s careful, detailed and proper decision that the trial court’s conclusion was not supported by clear and convincing evidence. In re Eden F., supra, 48 Conn. App. 317, 322.
As the Appellate Court noted, the department’s plan for reunification “lacked planning on a number of critical issues . . . .” Id., 317. Ann F. never was afforded a fair chance to succeed with Eden. When the department reunified Ann F. with Eden on February 27, 1995, Eden’s own significant psychological and behavioral needs still were formally being assessed. Id., 296. The department chose not to wait for the results of this assessment, and proceeded with the reunification despite the ongoing evaluation of Eden.7 Id., 296,319. Ann F. and her support service providers, i.e., her therapist and department case manager, were not informed of the reunification with Eden until the actual day on which it occurred. The commissioner provided a crisis telephone line for Ann F.; however, when she placed a telephone call to the department, no one returned her call for five days. Id., 297 & n.11. The department also provided Ann F. with a parent aide, but the aide only visited twice over the course of the month. Id., 297 & n.9. When Eden returned to live with Ann F., the department had not enrolled Eden in school, and Eden did not have her usual therapeutic services for most of the reunification period. Id., 296-97. Ann F. was not provided with any respite and, because Eden was not attending school, *717Ann F. had to care for her, seven days a week, twenty-four hours a day, for three weeks. Id, 297, 318. Ann F. was programmed for failure. The end came when Ann F. went out to play bingo with a friend and left Eden in the care of two people. Id, 297. When the department learned that Eden’s bedroom was “trashed” that evening, and that the babysitters had been drinking beer in the apartment, it removed Eden from Ann F.’s care. Id, 297-98.
The department did not demonstrate any efforts, whatsoever, to reunify Ann F. with her youngest child, Joann, despite the fact that Joann did not share her sister Eden’s functional problems and would have been easier to handle. Id, 319-20.
Because the department did not properly implement the plan to reunify Ann F. with Eden and did not make any efforts to reunify Ann F. with Joann, I would affirm the judgment of the Appellate Court reversing the judgments of the trial court and order the trial court to restore Ann F.’s parental rights.
II
The majority reaches two additional issues that were not decided by the Appellate Court: First, whether the trial court improperly found that Ann F. had failed to rehabilitate herself and, second, whether the trial court improperly concluded that the termination of Ann F.’s parental rights was in Eden’s best interest.
The trial court found that it had been proven, by clear and convincing evidence, that Ann F. had failed to rehabilitate herself. However, “[t]he statute does not require [a parent] to prove precisely when she will be able to assume a responsible position in her child’s life. Nor does it require her to prove that she will be able to assume full responsibility for her child, unaided by *718available support systems.” In re Juvenile Appeal (84-3), 1 Conn. App. 463, 477, 473 A.2d 795, cert. denied, 193 Conn. 802, 474 A.2d 1259 (1984). I would conclude that General Statutes (Rev. to 1995) § 17a-112 (b) (2) does not require Ann F. to rehabilitate herself to the degree that she can care for her children without assistance.
Under this standard, I believe that it was an abuse of discretion for the trial court to find that Ann F. had not rehabilitated herself. The majority stresses that “the trial court reasonably relied on the testimony” of David Mantell, a clinical psychologist, and other expert witnesses in reaching its conclusion. I disagree that such reliance was reasonable.8
*719There was no evidence at trial from which the trial court reasonably could have concluded that Ann F. could not care for Eden and Joann with reasonable assistance. No witness testified that, even with assistance and the required services, Ann F. would never be able to care for her daughters.9 The reports of Thomas Spudic, a psychologist who worked with Ann F. and her children, noted that Ann F. had made “considerable progress in her ability to stay focused, to speak coherently about her problems, and in her ability to relate to Eden.” Spudic concluded that, while he questioned Ann F.’s ability at that time to care for her children on a full-time basis, he was “very impressed with her genuine love for these children and her desire to be with them.” Spudic noted that Ann F. had a “heart of gold.”
Moreover, Ann F. had cared for Eden, a problem child, for three weeks without respite and without reasonable assistance. If the department had provided the proper support services to Ann F. during her reunification with Eden, as required by 42 U.S.C. § 671 (a) (15), by placing Eden in school, providing Eden with her regular counseling services and offering respite to Ann F., perhaps, Ann F. would not have been forced to leave Eden as she did that one evening when she went to play bingo.
I agree with the Appellate Court that the department, in seeking to terminate the right to parent, is capable of amassing substantial resources. “[I]n matters of termination of parental rights, the department occupies a *720superior position. . . . [T]he parties are by no means dealing on an equal basis. The parent is by definition saddled with problems: economic, physical, sociological, psychiatric, or any combination thereof. The agency, in contrast, is vested with expertise, experience, capital, manpower and prestige. Agency efforts correlative to their superiority [are] obligatory.” (Internal quotation marks omitted.) In re Eden F., supra, 48 Conn. App. 312. Given the inequality of resources in this case, I do not believe that the department proved, by clear and convincing evidence, that Ann F. had failed to rehabilitate herself to the extent that, with the necessary support services and assistance, she could play a useful role in her daughters’ lives.
I also believe that the trial court’s conclusion that terminating Ann F.’s parental rights with respect to Eden was in Eden’s best interest was clearly erroneous. Although long-term stability is critical to a child’s future health and development, there was no prospect at the time of trial that Eden would be adopted by her foster parents. Eden’s sister, Joann, however, maybe adopted by her current foster family. Watching her sister be adopted, while she is not, and having her mother’s parental rights terminated, may be a cruel experience for Eden. It is not disputed that Eden, who was seven years old at the time of trial, had formed a bond with Ann F. over the years. Under the circumstances, it is not in Eden’s best interest to terminate her legal relationship with Ann F., and then have Eden watch her sister be adopted while she is not.
This is a tragic and difficult case that will have a long-standing, future effect upon parents with mental disabilities. The courts may have “[little] experience in the area of terminating parental rights of handicapped parents.” R. Sackett, “Terminating Parental Rights of the Handicapped,” 25 Fam. L.Q. 253, 253 (1991). “Handicapped persons do not generally comply with society’s *720Astereotype of a parent. The handicapped parent’s parenting skill may therefore be assessed under standards that result in him or her being considered an inadequate parent because he or she is handicapped.” Id., 272. Adding to this difficulty is the fact that Ann F. suffers from a mental illness. “Surveys show that mental disabilities are the most negatively perceived of all disabilities.” M. Perlin, “The ADA and Persons with Mental Disabilities: Can Sanist Attitudes Be Undone?” 8 J.L. & Health 15, 26 (1994).
“Ultimately, the question is whether the parent is inherently unable to fulfill [her] responsibilities or the state has failed to provide adequate services or training to enable [her] to do so.” D. Forman, Every Parent’s Guide to the Law (1998) p. 311. While I respect the majority’s efforts and conclusions as we all try to bring justice to Ann F. and her children, the fact remains that Ann F. tried to be a mother within the confines of her disabilities. She demonstrated that she cared deeply for her children and wanted to parent them as best she could. Forbidding her from ever doing so, without giving her a fair chance to try, violates both Ann F.’s rights and the rights of her children. In a world in which children are abused, neglected and abandoned every day, it is sad that Ann F., a caring mother with a “heart of gold,” who may have the potential to play an important role in her daughters’ lives, has been stripped of her right to be a parent without having a fair chance to prove herself capable. Ann F.’s last act as a mother is fighting to remain in her daughters’ lives. Perhaps, this, in itself, will give a small measure of comfort to them, particularly to Eden.
Accordingly, I respectfully dissent.

 The majority cites In re Christine F., 6 Conn. App. 360, 505 A.2d 734, cert. denied, 199 Conn. 808, 809, 508 A.2d 769, 770 (1986), in which the Appellate Court upheld the trial court’s termination of parental rights “[n]otwithstanding the positive relationship between the mother and child . . . Id., 369. In that case, the Appellate Court stated that, because “the record reveals that the trial court’s ultimate conclusions are supported by clear and convincing evidence, [it would] not reach an opposite conclusion on the basis of any one segment of the many factors considered in a termination proceeding . . . (Emphasis added; internal quotation marks omitted.) Id., 370. This court is not bound by this Appellate Court case and I would decline to follow it, to the extent that it suggests that each one of the seven factors enumerated in General Statutes (Rev. to 1995) § 17a-112 (d) need not be established by clear and convincing evidence.


 One of the criteria for the termination of parental rights enumerated in the statute provides that “the [trial] court shall consider and shall make written findings regarding ... (2) whether the department . . . has made reasonable efforts to reunite the family pursuant to the federal [Adoption Assistance and] Child Welfare Act of 1980, as amended . . . .” General Statutes (Rev. to 1995) § 17a-112 (d) (2).


 Public Acts 1995, No. 95-238, § 3, provides in relevant part: “Section 17a-112 of the general statutes is repealed and the following is substituted in lieu thereof . . .
“(b) The superior court upon hearing and notice, as provided in sections 45a-716 and 45a-717, may grant [a] petition [to terminate parental rights] if it finds THAT THE DEPARTMENT OF CHILDREN AND FAMILIES HAS MADE REASONABLE EFFORTS TO REUNIFY THE CHILD WITH THE PARENT . . . .”


 Specifically, the federal act provides in relevant part: “In order for a State to be eligible for payments under this part, it shall have apian approved by the [sjecretary [of health and human services] which—
* * *
". . . provides that, in each case, reasonable efforts will be made . . . prior to the placement of a child in foster care, to prevent or eliminate the need for removal of the child from his home, and ... to make it possible for the child to return to his home . . . .” 42 U.S.C. § 671 (a) (15) (1994).


 See Connecticut Bar Association, Juvenile Law Handbook (S. Bysiewicz ed., 1984) pp. 3 — 4 (“[although Connecticut statutes do not explicitly require that reasonable efforts are made to maintain familial integrity, the Department of Health and Human Services has determined that Connecticut is in substantial compliance with Title IV-E of the Social Security Act [42 U.S.C. §§ 670 through 676]”).
In fiscal year 1994-95, the department received more than $51 million from the federal government for foster care and adoption assistance under the federal act. See State of Connecticut, Single Audit Report for the Fiscal Year Ending June 30,1995: Schedule of Federal Financial Assistance, p. E-10.


 According to the Policy Manual, “[Reasonable efforts require: services to families/children which would prevent out-of-home placement or allow reunification with the family, and documentation by [the department] of the above services that will enable the Court to malee a judicial determination that reasonable efforts were made.
“The following are examples of some of the intensive family preservation/ reunification services that might be used to prevent out-of-home placement and to facilitate reunification of children in out-of-home care with their families:
“intensive family preservation services
“twenty-four (24) hour emergency caretaker and homemaker services
“day care
“crisis counseling
“individual and family counseling
“emergency shelters
“self-help groups
“services to unmarried parents
“provisions of, or arrangements for, mental health services
“drag and alcohol abuse counseling [and]
“services for foster parents.” Policy Manual, supra, § 46-3-6, p. 1.


 Eden eventually was “diagnosed with Reaction Attachment Disorder compounded by symptoms of depression, behavioral disturbance, including oppositionality and defiance.” In re Eden F., supra, 48 Conn. App. 296.


 Mantell frequently testifies as a court-appointed expert in termination cases involving the mentally ill, as he did in this case. See, e.g., In re Juvenile Appeal (Anonymous), 181 Conn. 638, 642-43, 436 A.2d 290 (1980) (Mantell recommending termination of psychologically impaired parent’s rights); In re Pascacio R., 52 Conn. App. 106, 111-12 & n.4, 726 A.2d 114(1999) (same); In re Anna B., 50 Conn. App. 298, 305, 307, 717 A.2d 289 (1998) (same); In re Christina V., 38 Conn. App. 214, 217-18, 660 A.2d 863 (1995) (same); cf. In re Michael M., 29 Conn. App. 112, 116-17, 614 A.2d 832 (1992). His objectivity recently was questioned by the Appellate Court, which concluded that the trial court should have struck his testimony because he simultaneously worked both as the court-appointed evaluator and as an evaluator for the state. In re David W., 52 Conn. App. 576, 590, 727 A.2d 264, cert. granted, 249 Conn. 907, 733 A.2d 225 (1999).
Commentators have recognized that psychological evaluations such as Mantell’s often are erroneous. “The psychiatric profession does not possess the necessary tools for the specific task of predicting future behavior with certainty. As one article stated, ‘[t]he studies . . . indicate that psychiatrists often disagree in their judgments and that even where they do agree those judgments — especially predictive judgments — are often wrong.’ [B. Ennis & T. Litwack, “Psychiatry and the Presumption of Expertise: Flipping Coins in the Courtroom,” 62 Cal. L. Rev. 693, 719 (1974).] . . . Reliance on these evaluations as a basis for terminating parental rights introduces an unacceptable element of chance. The severe intrusion on the rights of the parent is not outweighed by a compelling state interest if the state action will be wrong as often as it is right.” (Emphasis in original.) P. Bernstein, “Termination of Parental Rights on the Basis of Mental Disability: A Problem in Policy and Interpretation,” 22 Pac. L.J. 1155, 1176-77 (1991). For these reasons, I believe that it was an abuse of discretion for the trial court to rely on Mantell’s testimony in terminating Ann F.’s parental rights.


 Rather, the expert witnesses that favored termination focused on the fact that Ann F. could not care for the children on a full-time basis at that time. Kenneth Crosby, a department social worker, testified to the effect that Ann F. was not capable of taking care of the children on a full-time permanent basis. Richard Sadler, a psychiatrist, testified to the effect that Ann F. could not parent the children independently. No witness stated that Ann F. could never be a successful parent, if provided with the statutorily required assistance and services.